     Case 2:21-cr-00126 Document 26 Filed 09/16/21 Page 1 of 2 PageID #: 70



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

UNITED STATES OF AMERICA


v.                                              CRIMINAL NO. 2:21-00126


JACOB CORNELIUS HALL


                       MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant’s motion to continue

the trial and related dates in this matter.           (ECF No. 25).     In

support of defendant’s motion, counsel for the defendant states

that cases of this nature often require the retention of a

forensic computer expert to examine the hard drive of seized

computer-related devices.       For this reason, defendant needs

additional time to review the discovery provided and make

decisions regarding expert witnesses and forensic discovery and in

order to file meaningful pretrial motions if appropriate.

Defendant requests a continuance of ninety days.

      Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that

the ends of justice outweigh the best interest of the defendant

and the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A),

and GRANTS defendant’s motion to continue.           In deciding to grant

defendant’s motion, the court considered the factors outlined in

18 U.S.C. §3161(h)(7)(B) and found that failure to grant the

continuance would deny counsel for the defendant the reasonable
    Case 2:21-cr-00126 Document 26 Filed 09/16/21 Page 2 of 2 PageID #: 71



time necessary to effectively prepare for trial, taking into

account the exercise of due diligence.

      Accordingly, the court hereby ORDERS as follows:

     1.    Trial of this action is continued until January 5, 2022,

           at 9:30 a.m., in Charleston.         Proposed jury instructions

           should be filed no later than December 28, 2021;

     2.    All pretrial motions are to be filed by November 30,

           2021;

     3.    A pretrial motions hearing is scheduled for December 7,

           2021, at 1:30 p.m., in Charleston;

     4.    Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from the

           filing of defendant’s motion until the trial is

           excludable for purposes of the Speedy Trial Act.

     The Clerk is directed to send a copy of this Order to counsel

of record, the United States Marshal for the Southern District of

West Virginia and the Probation Office of this court.

     IT IS SO ORDERED this 16th day of September, 2021.

                                         ENTER:


                                        David A. Faber
                                        Senior United States District Judge
